Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment
	The Applicant’s Amendment to the Claims filed on 12/21/2021 is entered.
The Applicant’s Amendment to the Specification filed on 12/21/2021 is entered.
Claims 8 and 12 are cancelled in the 12/21/2021 After-Final Amendment.
Claims 3-7, 9-11, and 13-14 are pending.
Claims 3, 4, 9-10, and 13-14 are withdrawn.
Claims 5, 6, 7, and 11 are under consideration.
Any/all objections and rejections to cancelled claims 8 and 12 are rendered moot.
Response to Amendment
	The Sequence Compliance issue noted in the Final Office Action is corrected by the Applicant’s After-Final Amendment to the Specification filed on 12/21/2021.
The objection to the Specification made in the Final Office Action is withdrawn in view of the Applicant’s After-Final Amendment to the Specification filed on 12/21/2021.
The objections to the claims made in the Final Office Action are withdrawn in view of the Applicant’s After-Final Amendment to the Claims filed on 12/21/2021.
The rejection of claim(s) 7-8, and 11-12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2011/0301073 to Gregory et al (of record), are withdrawn in view of the Applicant’s After-Final Amendment to the Claims filed on 12/21/2021.
The NSDP rejection of claim(s) 5-8, and 11-12 over  US Patent 10,030,235 in view of US2011/0301073 to Gregory et al (of record), is withdrawn in view of the Applicant’s 
Claim Rejections - 35 USC § 112 – maintained-in-part
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 5-7, and 11 STAND rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 5, 6, and 7 refer to module sets 1-4.  It is unclear what structure is required of each of module sets 1-4.  The fact pattern of the present base claims 5, 6, and 7 is that the DNA binding domain comprises 16 to 20 DNA-binding modules.  
Claims 5, 6, and 7 are unclear in the phrases “and each module of the module set 1 comprises amino acid combination 1 for an amino acid residue at position 4 and an amino acid residue at position 32” (and similar phrases in claims 5, 6 and 7 referring to “amino acid combination 2”, “amino acid combination 3”, and “amino acid combination 4”).  It is unclear what is intended by the term “amino combination 1” (or “amino acid combination 2”, “amino acid combination 3”, and “amino acid combination 4”).  

[0093] In the first aspect of the polypeptide of the present invention, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n-3 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n-2 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n-1 counted from the N-terminus, and a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus are different from each other. In this context, n is natural number of 1 to 10, preferably natural number of 1 to 7, more preferably natural number of 1 to 5 and is preferably natural number that is sufficient for referring to all the DNA-binding modules contained in a DNA-binding domain. In this context, x is natural number of 1 to 40, preferably natural number of 1 to 10, more preferably natural number of 2 to 6, even more preferably natural number of 3 to 5, most preferably natural number of 4. In this context, y is natural number of 1 to 40, preferably natural number of 25 to 40, more preferably natural number of 30 to 36, even more preferably natural number of 31 to 33, most preferably natural number of 32. In this context, x and y are different natural number from each other. Preferably, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n-3 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n-2 counted from the N-terminus, and a combination of an amino acid residue at position x 

However, the instant specification in paragraph 0093, lines 7-8 also recites narrower embodiments of four types of combinations: “selected from the group consisting of a combination of D and D, a combination of E and A, a combination of D and A, and a combination of A and D, respectively for x and y in this order”.  However, the instant claims do not indicate what structure is intended to be required by the present claim terms “combination 1”, “combination 2”, “combination 3”, and “combination 4” .  The same reasoning applies to the phrases in the base claims 5, 6, and 7 for each of the module sets 1-4 and the corresponding terms “combination 2”, “combination 3”, and “combination 4”. Thus, regarding the instant claims, it is not clear what structure is required by the term “amino acid combination 1”, etc. and thus one of ordinary skill in the art would not be able to determine what vector structure is excluded or encompassed by the present claim language.  
Claim 11 is indefinite as it depends upon claim 7 and is not remedial.
Response to Arguments
The Applicants’ argument has been fully considered regarding the rejection under 35 U.S.C. 112(b) made in the Final Office Action.  While the After-Final Claim Amendments address the issue of the DNA-binding domain comprising 16 to 20 DNA-binding modules with the amendment “when the DNA-binding domain comprises 17 or more DNA-binding modules”, the applicants’ arguments do not address the indefiniteness rejection regarding the required structure of the DNA-binding domain, and specifically 
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658